Appeal from a judgment of the Supreme Court, Erie County (M. William Boiler, A.J.), rendered June 26, 2008. The judgment convicted defendant, upon his plea of guilty, of grand larceny in the fourth degree, criminal possession of stolen property in the fourth degree, criminal contempt in the second degree and forgery in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Present—Martoche, J.P., Smith, Peradotto, Green and Pine, JJ.